DETAILED ACTION
This office action is in response to the amendments to the claims filed on 29 December 2021.  Claims 1 – 6, 9, 10, 14 – 26, 28 – 42 and 54 – 71 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 64, this claim recites the limitation “the plunger bore” in lines 20 – 21.  There is insufficient antecedent basis for this limitation in the claim because it is not clear which of the “at least one plunger bore” in Line 21 is being referenced.  For the purpose of prior art analysis, the phrase --the at least one plunger bore-- will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1, 2, 9, 10, 14, 16, 19, 23, 24, 26, 34, 35, 37, 59 – 62, 65 – 68 are rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Morreale (PG Pub US 20170211565 A1).

    PNG
    media_image1.png
    760
    938
    media_image1.png
    Greyscale

Annotated Figure 1 of Moe
In Re Claim 1, Moe discloses a kit (see annotated Figure 1 above, and Figure 3) comprising: 
a first fluid end body (8), comprising: an external surface having a front side (the right of Figure 3) and an opposed back side (the left of Figure 3) and opposed top (where 65 is) and bottom (adjacent to where label 10 points in Figure 3) ends; and a bore pair (14 is one bore and 11/15 is another bore in Figure 3), each bore pair comprising: a first bore (from 11 to 15 in Figure 3) extending through the first fluid end body (8) and terminating at openings (11, 15) formed in the top and bottom ends (Column 3, Lines 46 – 63; Figure 3);
the first bore (11/15) configured to receive an intake valve (18) and a discharge valve (19); and a second bore (14) extending through the first fluid end body (8), intersecting the first bore (11/15), and terminating at opening (into which 3 fits as shown in Figure 1) formed in the back side; the second bore (14) configured to receive at least a portion of a plunger (4) (Column 3, Lines 58 – 63; Figure 1); and
a second fluid end body (5, 3), formed as a different piece from the first fluid end body (8), and comprising: an external surface having a front side (adjacent to 8) and an opposed back side (where the head of bolt 7 sits), in which the front side of the second fluid end body is positionable to engage with the back side of the first fluid end body (Figure 1); and bore (interior space of cylinder 3) extending through the second fluid end body (5, 3), each bore terminating at an opening formed in the external surface, each opening alignable with a corresponding opening formed in the back side of the first fluid end body (8) (Column 3, Lines 58 – 63; Figure 1).
Moe does not disclose a plurality of bore pairs (it only discloses one bore pair) and Moe does not disclose that the second bore terminates at an opening formed in the front side.
However, Morreale discloses a plurality of bore pairs (429, 417 in Figure 6J).  Morreale also discloses that second bore (429) terminates at an opening (431) formed in the front side (Figures 6G and 6J).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first fluid end of Moe to include a plurality of bore pairs as taught by Morreale (instead of just one) because it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art – St. Regis Paper Co. v Bemis Co. 193 USPQ 8.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the second bore of each bore pair of Moe such that it terminates at an opening formed in the front side as taught by Morreale for the purpose of providing access to the interior (paragraph [0043] of Morreale refers to 429 as an access bore).

In Re Claim 2, Moe and Morreale disclose all the limitations of Claim 1, and Figure 1 of Moe discloses a first fastening system (7) configured to releasably hold the first fluid end body (8) against the second fluid end body (5, 3) (Column 3, Lines 50 – 52).

In Re Claim 14, Moe is silent with regards to a sealing arrangement.
However, Morreale discloses each bore (437) of the fluid end body (420) receives a sealing arrangement (436) for a plunger (424)(paragraph [0056], Figure 6C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a sealing arrangement as taught by Morreale into each bore of the second fluid end body of Moe for the purpose of providing a dynamic seal against the outside surface of a moving plunger (paragraph [0056] of Morreale).

In Re Claim 16, Moe and Morreale disclose all the limitations of Claim 1, and Morreale discloses that no bore (437) intersects any of the bores (437) formed in the second fluid end body (420) (as best seen in Figure 6J, all of the bores 437 of Morreale are parallel to each other, therefore they do not intersect).

In Re Claim 19, Moe and Morreale disclose all the limitations of Claim 1, and as depicted in Figure 1 of Moe, the thickness (measured horizontally) of the first fluid end body (8) of Stachowiak is clearly greater than the thickness of the second fluid end body (5, 3).

In Re Claim 23, Moe and Morreale disclose all the limitations of Claim 1, and Moe discloses that the front side (see annotated figure above) of the second fluid end body (5, 3) is positionable to flushly engage with the back side (see annotated figure above) of the first fluid end body (8).

In Re Claim 24, Moe and Morreale disclose all the limitations of Claim 1, and Moe discloses that the front side (see annotated figure above) of the second fluid end body (5, 3) is positionable to partially engage with the back side (see annotated figure above) of the first fluid end body (8) (as depicted in Figure 1 of Moe, the front side of the second fluid end body has a different vertical length than the back side of the first fluid end body. Therefore when they flushly engage each other as shown in Figure 1, the front side only partially engages the back side).

In Re Claim 26, Moe and Morreale disclose all the limitations of Claim 1, and Moe discloses that the second fluid end body (5) of Stachowiak does not have any flanges (it is described as a plate in Column 3, Line 49, and is shown in Figure 1) and is therefore flangeless.

In Re Claim 34, Moe discloses an apparatus (see annotated Figure 1 above, and Figure 3) comprising: 
a first fluid end body (8), comprising: an external surface having a front side (the right of Figure 3) and an opposed back side (the left of Figure 3) and opposed top (where 65 is) and bottom (adjacent to where label 10 points in Figure 3) ends; and a bore pair (14 is one bore and 11/15 is another bore in Figure 3), each bore pair comprising: a first bore (from 11 to 15 in Figure 3) extending through the first fluid end body (8) and terminating at openings (11, 15) formed in the top and bottom ends (Column 3, Lines 46 – 63; Figure 3);
the first bore (11/15) configured to receive an intake valve (18) and a discharge valve (19); and a second bore (14) extending through the first fluid end body (8), intersecting the first bore (11/15), and terminating at opening (into which 3 fits as shown in Figure 1) formed in the back side; the second bore (14) configured to receive at least a portion of a plunger (4) (Column 3, Lines 58 – 63; Figure 1); and
	a second, flangeless fluid end body (5, 3; 5 is an assembly plate as described in Column 3, Line 49 and does not depict any flanges in Figure 1), formed as a different piece from the first fluid end body (8), and comprising: an external surface having a front side (see annotated Figure 1 above) and an opposed back side (see annotated Figure 1 above); and at least one bore (interior space of cylinder 3) extending through the second fluid end body (5, 3) and terminating at an opening formed in the external surface (i.e. the front side), the opening alignable with a corresponding opening formed in the back side of the first fluid end body (8)(the plunger 4 extends through both the openings and the bore as shown in Figure 1, therefore the openings must be aligned); and wherein the first (8) and second (5, 3) fluid end bodies are attached such that the front side of the second fluid end body (5, 3) engages the back side of the first fluid end body (8) as shown in Figure 1.
Moe does not disclose that the second bore terminates at an opening formed in the front side.
However, Morreale discloses at least one bore pair (429, 417 in Figure 6J), and that second bore (429) terminates at an opening (431) formed in the front side (Figures 6G and 6J).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the second bore of the bore pair of Moe such that it terminates at an opening formed in the front side as taught by Morreale for the purpose of providing access to the interior (paragraph [0043] of Morreale refers to 429 as an access bore).

In Re Claim 35, Mo and Morreale disclose all the limitations of Claim 34, and Moe discloses a first fastening system (7) attaching the first fluid end body (8) to the second fluid end body (5, 3) (Column 3, Lines 50 - 52).

In Re Claim 37, Moe and Morreale disclose all the limitations of Claim 34, and as depicted in Figure 1 of Moe, the first (8) and second (5, 3) fluid end bodies are flushly engaged.

In Re Claim 59, Moe and Morreale disclose all the limitations of Claim 34, and Moe discloses that the first fluid end body (8) further comprises: a discharge bore (15)  extending through the first fluid end body and intersecting the first bore (from 11 to 15 in Figure 3); and in which fluid enters the first fluid end body (8) through the opening of the first bore formed on the bottom end of the first fluid end body (Figure 3 shows that the opening into the discharge bore 15 is at the bottom end of the first fluid end body 8).

In Re Claim 60, Moe and Morreale disclose all the limitations of Claim 34, and although Figure 6J of Morreale does not show the intake manifold, Morreale does disclose an intake manifold (126 or 226) attached to the bottom end (see Figure 1 or Figure 2) of the first fluid end body (120 or 220)(paragraphs [0006] and [0009]).

In Re Claim 61, Moe and Morreale disclose all the limitations of Claim 34, and Moe discloses that the first fluid end (8) is of a single-piece construction (as shown in Figure 1) and has a discharge valve (19) installed within the first bore (from 11 to 15 in Figure 3).

In Re Claim 62, Moe and Morreale disclose all the limitations of Claim 34, and Moe discloses that the first fluid end body (8) further comprises: an intake valve (18) installed within the first bore (from 11 to 15 in Figure 3); and a discharge valve (19) installed within the first bore (from 11 to 15 in Figure 3).

In Re Claim 65, Moe and Morreale disclose all the limitations of Claim 1, although Moe does not disclose stay rods, however, Morreale discloses the second fluid end body (330, Figure 3) further comprises: a plurality of passages (325h, Figure 3) extending through the second fluid end body (330), each passage opening on the front and back sides of the second fluid end body (330) and configured to receive one of a plurality of stay rods (222) (paragraphs [0010]-[0012]); and in which the plurality of stay rods (222) are configured to releasably attach (via nuts 223) the second fluid end body (330) to a power end (210) such that the second fluid end body (330, Figure 3) and the power end (210, Figure 2) are in a spaced-relationship (Figure 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the second fluid end of Moe to incorporate a plurality of passages and corresponding stay rods as taught by Morreale for the purpose of connecting the fluid ends to a power end needed to drive the plungers.

In Re Claim 66, Moe and Morreale disclose all the limitations of Claim 65, although Moe does not disclose the plurality of passages, however, Morreale discloses each of the plurality of passages (325h, Figure 3) opens into a counterbore (see where 325h opens into in Figure 3) on the front side of the second fluid end body (330).

In Re Claim 67, Moe and Morreale disclose all the limitations of Claim 66, although Moe does not disclose the plurality of passages, however, Morreale discloses that two of the counterbores overlap one another (the labels 325h in Figure 3 point to two passages 325h that share the same counterbore).

In Re Claim 68, Moe and Morreale disclose all the limitations of Claim 1, and in the modified apparatus, the second fluid end body (5, 3) of Moe would be attached to the stay rods (222) of Morreale, the first fluid end body (8) of Moe is clearly attached to the second fluid end body (5, 3) of Moe.  Since bolts (7) of Moe attach the first and second fluid end bodies, the first fluid end body (8) of Moe must be separated from the second fluid end body (5, 3) prior to attaching the first fluid end body (8) to the second fluid end body (5, 3).

In Re Claim 9, Moe and Morreale disclose all the limitations of Claim 65, although Moe does not disclose a stay rod, however, Morreale discloses a stay rod (222) that extends through each passage (325h) of the second fluid end body (330), and each rod (222) carries a nut (223) that engages the second fluid end body (330)(Figures 2 and 3).

In Re Claim 10, Moe and Morreale disclose all the limitations of Claim 9, although Moe does not disclose and engine, however, Morreale discloses a power end (210, Figure 2) connected to the apparatus, and a power end must have an engine.


Claims 28, 29, 31, 32, 54 – 57, 70 are rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Baxter (PG Pub US 20060002806 A1).

In Re Claim 28, Moe discloses an apparatus (see annotated Figure 1 above, and Figure 3) comprising: a first fluid end body (8), comprising: 
an external surface having a front side (right of Figure 3) and an opposed back side (left of Figure 3) and opposed top (where 65 is) and bottom (adjacent to where label 10 points in Figure 3) ends; 
and a bore pair (14 is one bore and 11/15 is another bore in Figure 3), each bore pair comprising: a first bore (from 11 to 15 in Figure 3) extending through the first fluid end body (8) and terminating at openings (11, 15) formed in the top and bottom ends (Column 3, Lines 46 – 53; Figure 3); and a second bore (14) extending through the first fluid end body (8), intersecting the first bore (11/15), and terminating at an opening (into which 3 fits as shown in Figure 1) formed in the back side; the second bore (14) configured to receive at least a portion of a plunger (4) (Column 3, Lines 58 – 63; Figure 1);
and a second fluid end body (5, 3), formed as a different piece from the first fluid end body (8), and comprising: an external surface having a front side (adjacent to 8) and an opposed back side (where the head of bolt 7 sits); and a bore (interior space of cylinder 3) extending through the second fluid end body (5, 3), each bore (interior space of cylinder 3) terminating at an opening formed in the external surface (i.e. the front side), each opening alignable with a corresponding opening formed in the back side of the first fluid end body (8) (the plunger 4 extends through both the openings and the bore as shown in Figure 1, therefore the openings must be aligned); the first fluid end body (8) is attached to the second fluid end body (5, 3) such that the back side of the first fluid end body (8) is held against the front side of the second fluid end body (5, 3) (Figure 1 shows that the first fluid end body 8 is flush with the second fluid end body 5, 3).
Moe only discloses one bore pair in the first fluid end body, so it does not disclose a plurality of bore pairs in the first fluid end body.  Moe only discloses one bore in the second fluid end body, so it does not disclose a plurality of bores in the second fluid end body.  Moe does not disclose that the second bore in the first fluid end body terminates at an opening formed in the front side.

    PNG
    media_image2.png
    584
    914
    media_image2.png
    Greyscale

Annotated Figure 4 of Baxter
However, Baxter discloses a first fluid end body (Figure 4, element 14), and a second fluid end body (12, 32); 
the first fluid end body comprising: an external surface having a front side (see annotated figure above) and an opposed back side (see annotated figure above) and opposed top and bottom ends (see annotated figure above); and a plurality of bore pairs (one pair is 30, 34 shown in Figure 4), each bore pair comprising: a first bore (34) extending through the first fluid end body (see annotated figure above) and terminating at openings formed in the top and bottom ends (one is adjacent the suction valve and the other is adjacent the discharge valve – the openings are best seen in Figure 7), and a second bore (30) extending through the first fluid end body (see annotated figure above), intersecting the first bore (paragraph [0024]), and terminating at openings formed in the front and back sides (the back side opening is at 32 and the front side opening is occupied by head plug adjacent to label 26), the second bore (30) configured to receive at least a portion of a plunger (paragraph [0023]);
the second fluid end body (12, 32) having a plurality of bores (central holes in 32 best seen in Figure 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first fluid end of Moe to include a plurality of bore pairs as taught by Baxter (instead of just one), and to modify the second fluid end body of Moe to include a plurality of bores as taught by Baxter (instead of just one) because it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art – St. Regis Paper Co. v Bemis Co. 193 USPQ 8.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the second bore of each bore pair of Moe such that it terminates at an opening formed in the front side as taught by Baxter for the purpose of providing access to the interior.

In Re Claim 29, Moe and Baxter disclose all the limitations of Claim 28, and Moe discloses a first fastening system (7) holding the first fluid end body (8) flush (as depicted in Figure 1) against the second fluid end body (5, 3) (Column 3, Lines 50 - 52). 

In Re Claim 31, Moe and Baxter disclose all the limitations of Claim 28, and Moe discloses that the first (8) and second (5, 3) fluid end bodies are in flush engagement with one another (as depicted in Figure 1).

In Re Claim 32, Moe and Baxter disclose all the limitations of Claim 28, and Moe discloses that the second fluid end body (5) of Stachowiak does not have any flanges (as depicted in Figure 1; 5 is described as an assembly plate in Column 3, Line 49) and is therefore flangeless.

In Re Claim 54, Moe and Baxter disclose all the limitations of Claim 28 and Moe discloses that the first fluid end body (8) further comprises: a discharge bore (15)  extending through the first fluid end body and intersecting the first bore (from 11 to 15 in Figure 3); and in which fluid enters the first fluid end body (8) through the opening of the first bore formed on the bottom end of the first fluid end body (Figure 3 shows that the opening into the discharge bore 15 is at the bottom end of the first fluid end body 8).


    PNG
    media_image3.png
    521
    734
    media_image3.png
    Greyscale

Annotated Figure 2 of Baxter
In Re Claim 55, Moe and Baxter disclose all the limitations of Claim 28, and Baxter discloses an intake manifold (18) attached to the bottom end (see Figure 2) of the first fluid end body (Figure 4, element 14).

In Re Claim 56, Moe and Baxter disclose all the limitations of Claim 28 and Moe discloses that the first fluid end (8) is of a single-piece construction (as shown in Figure 1) and has a discharge valve (19) installed within the first bore (from 11 to 15 in Figure 3).

In Re Claim 57, Moe and Baxter disclose all the limitations of Claim 28 and Moe discloses that the first fluid end body (8) further comprises: an intake valve (18) installed within the first bore (from 11 to 15 in Figure 3); and a discharge valve (19) installed within the first bore (from 11 to 15 in Figure 3).

In Re Claim 70, Moe and Baxter disclose all the limitations of Claim 57 and Moe discloses that the intake valve (18) and the discharge valve (19) are removable from the first fluid end body (8) without detaching the first fluid end body (8) from the second fluid end body (5, 3)(only the plug 13 needs to be removed; see Column 3, Lines 1 – 4).


Claims 25, 39 rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Morreale (PG Pub US 20170211565 A1) and further in view of Stachowiak (US Patent 4,878,815 A).
In Re Claims 25 and 39, Moe and Morreale disclose all the limitations of Claim 1 and Claim 34 respectively, but they do not disclose spacer elements.
However, Stachowiak discloses that the front side of the second fluid end body (13) is positionable to engage with the back side of the first fluid end body (15) via one or more spacer elements (16) (see Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first fluid end body and second fluid end body of Mo / Morreale to incorporate spacer element (16) as taught by Stachowiak for the purpose of ease of assembly/disassembly of the first fluid end body with the second fluid end body, since they would not need to be aligned with each other each time they are assembled after disassembly.


Claims 3, 5, 6, 36 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Morreale (PG Pub US 20170211565 A1) and further in view of Gamboa (US Patent 4,861,241 A).

In Re Claims 3 and 36, Moe and Morreale disclose all the limitations of Claims 2 and 35 respectively, and although Moe discloses a first fastening system (7), it does not disclose a plurality of externally threaded studs supported by the first fluid end body.

    PNG
    media_image4.png
    529
    650
    media_image4.png
    Greyscale

Annotated Figure 2 of Gamboa
However, Gamboa discloses a first fastening system (14; Figures 1 and 2; Column 3, Lines 40 – 42) that comprises: a plurality of externally threaded studs (14)  supported by the first fluid end body (12) and projecting from the back side of the first fluid end body (see annotated Figure 2 above); a plurality of fastener openings (see annotated Figure 2 above) formed about the periphery of the second fluid end body (see annotated Figure 2 above), each fastener opening registerable with a corresponding one of the studs (as shown in Figure 2); and a plurality of internally threaded nuts (see annotated Figure 2 above) installed on a corresponding one of the studs (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify substitute the first fastening system of Moe / Morreale with the fastening system of Gamboa because it is a simple substitution of one known element for another to obtain predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).

In Re Claim 5, Moe, Morreale and Gamboa disclose all the limitations of Claim 3, and Moe discloses that the first fluid end body (8) is positioned in flush engagement with the second fluid end body (5, 3), a stud (7) extends through each peripheral fastener opening of the second fluid end body (5, 3); and Gamboa discloses that each stud (14) carries a nut (see annotated Figure 2 of Gamboa above) that engages the second fluid end body (see annotated Figure 2 of Gamboa above).

In Re Claim 6, Moe, Morreale and Gamboa disclose all the limitations of Claim 3, and Moe discloses high-pressure fluid contained within the first fluid end body (8)(since the tip of the plunger 4 is in the first fluid end body 8, the high pressure fluid is adjacent to the tip in the first fluid end body 8 during the discharge stroke).

In Re Claim 71, Moe, Morreale and Gamboa disclose all the limitations of Claim 36, and Moe discloses that the first fluid end body (8) and the second fluid end body (5, 3) are in a spaced relationship prior to attaching the bodies using the first fastening system (this is anticipated in the assembly process of connecting the first fluid end body to the second fluid end body – before the connection is made using the first fastening system).


Claims 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Baxter (PG Pub US 20060002806 A1) and further in view of Gamboa (US Patent 4,861,241 A).
In Re Claim 30, Moe and Baxter disclose all the limitations of Claim 29, and although Moe discloses a first fastening system (7), it does not disclose a plurality of externally threaded studs supported by the first fluid end body.

    PNG
    media_image4.png
    529
    650
    media_image4.png
    Greyscale

Annotated Figure 2 of Gamboa
However, Gamboa discloses a first fastening system (14; Figures 1 and 2; Column 3, Lines 40 – 42) that comprises: a plurality of externally threaded studs (14)  supported by the first fluid end body (12) and projecting from the back side of the first fluid end body (see annotated Figure 2 above); a plurality of fastener openings (see annotated Figure 2 above) formed about the periphery of the second fluid end body (see annotated Figure 2 above), each fastener opening registerable with a corresponding one of the studs (as shown in Figure 2); and a plurality of internally threaded nuts (see annotated Figure 2 above) installed on a corresponding one of the studs (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify substitute the first fastening system of Moe / Baxter with the fastening system of Gamboa because it is a simple substitution of one known element for another to obtain predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Morreale (PG Pub US 20170211565 A1) and further in view of Gamboa (US Patent 4,861,241 A) and further in view of Sibbing (US Patent 6,419,459 B1).
In Re Claim 4, Moe, Morreale and Gamboa disclose all the limitations of Claim 3, but they are silent with regards to a washer installed on the stud (portion of the stud of Gamboa adjacent to the first fluid end body).
However, Figure 4 of Sibbing discloses the fastening system (30) further comprises: a plurality of washers (38), each washer (38) configured for installation on one of the studs (31) utilized for the purpose of distributing tightening forces on the fluid end body (14) as stated in Column 4, Lines 35 - 37.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to install the washers as taught by Sibbing onto the studs of Moe / Morreale / Gamboa for the purpose of distributing tightening forces on the fluid end body (Column 4, Lines 35 – 36 of Sibbing).


Claims 15, 17, 18, 63 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Morreale (PG Pub US 20170211565 A1) and further in view of Stanton (US Patent 8,100,407 B2).

In Re Claim 15, Moe and Morreale disclose all the limitations of Claim 1, but they are silent with regards to a removable box gland as claimed.
However, Stanton discloses removable box gland (100, Figure 3 and Claim 1) received in a bore of a fluid end body (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to replace the gland of Moe / Morreale with the box gland of Stanton for the purpose of ease of maintenance (Column 10, Lines 49 - 53 of Stanton).

In Re Claim 17, Moe, Morreale and Stanton disclose all the limitations of Claim 15, and Stanton discloses that portion (129) of the removable box gland (100, Figure 3 and Claim 1) projects from external surface (top surface of 12) of the second fluid end body (12).

In Re Claim 18, Moe, Morreale and Stanton disclose all the limitations of Claim 15, and Stanton discloses that the removable box gland (100, Figure 3 and Claim 1) of Stanton is configured to receive a plunger (38).

In Re Claim 63, Moe and Morreale disclose all the limitations of Claim 34, but they do not disclose a stuffing box (42) that is disposed partially within the first fluid end body and the second fluid end body.
However, Figure 1 of Stanton discloses a first fluid end body (12) and a second fluid end body (36), where stuffing box (32, 34, 42, 40) is disposed partially within the first fluid end body (12) and partially within the second fluid end body (36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to dispose the stuffing box of Moe / Morreale partially within the first fluid end body and partially within the second fluid end body as taught by Stanton for the purpose of improving the sealing between the plunger and the first / second fluid end body.

In Re Claim 69, Moe and Morreale disclose all the limitations of Claim 15, and Stanton further discloses a plurality of removable box glands (100, Figure 3 and Claim 1) which when incorporated into Moe must be configured to be installed within a corresponding one of the bores (interior space of cylinder 3) through the opening of the bore on the back side of the second fluid end body (5, 3).


Claims 58 are rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Baxter (PG Pub US 20060002806 A1) and further in view of Stanton (US Patent 8,100,407 B2).
In Re Claim 58, Moe and Baxter disclose all the limitations of Claim 28, but they do not disclose a stuffing box that disposed partially within the first fluid end body and the second fluid end body.
However, Figure 1 of Stanton discloses a first fluid end body (12) and a second fluid end body (36), where stuffing box (32, 34, 42, 40) is disposed partially within the first fluid end body (12) and partially within the second fluid end body (36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to dispose the stuffing box of Moe / Baxter partially within the first fluid end body and partially within the second fluid end body as taught by Stanton for the purpose of improving the sealing between the plunger and the first / second fluid end body.


Claims 20, 38, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Morreale (PG Pub US 20170211565 A1) and further in view of Forrest (US Patent 9,371,919 B2).

In Re Claim 20, Moe and Morreale disclose all the limitations of Claim 19, but they do not disclose that the first and second fluid end bodies have the same depth and height.
However, Figure 1 of Forrest depicts a first fluid end body (30) and a second fluid end body (20) that have the same depth and height because they are flush with each other as depicted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the depth and height of the first fluid end body of Moe / Morreale so that they are equal to the depth and height of the second fluid end body as taught by Forrest for the purpose of making the device compact, and for the purpose of reducing uneven external surfaces.

In Re Claim 38, Moe and Morreale disclose all the limitations of Claim 34, but they do not disclose that the surface dimensions of the front side of the second fluid end body are the same as the dimensions of the back side of the first fluid end body.
However, Figure 1 of Forrest depicts a first fluid end body (30) and a second fluid end body (20) that have the same depth and height, and therefore have the same surface dimensions, because they are flush with each other as depicted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the depth and height of the first fluid end body of Moe / Morreale so that they are equal to the depth and height of the second fluid end body (and therefore have the same surface dimensions) as taught by Forrest for the purpose of reducing uneven external surfaces and number of sharp edges.

In Re Claim 40, Moe and Morreale disclose all the limitations of Claim 34, but they do not disclose that the first and second fluid end bodies have the same depth and height.
However, Figure 1 of Forrest depicts a first fluid end body (30) and a second fluid end body (20) that have the same depth and height because they are flush with each other as depicted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the depth and height of the first fluid end body of Moe / Morreale so that they are equal to the depth and height of the second fluid end body as taught by Forrest for the purpose of making the device compact, and for the purpose of reducing uneven external surfaces.

In Re Claim 41, Moe, Morreale and Forrest disclose all the limitations of Claim 40, and Moe discloses in Figure 1 that the thickness (horizontally measured) of the first fluid end body (8) is clearly larger than the thickness (horizontally measured) of the second fluid end body (5).


Claims 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Baxter (PG Pub US 20060002806 A1) and further in view of Forrest (US Patent 9,371,919 B2).
In Re Claim 33, Moe and Baxter disclose all the limitations of Claim 28, and although Moe further discloses that the first fluid end body (8) is attached to the second fluid end body (5, 3) such that the back side of the first fluid end body (8) abuts the front side of the second fluid end body (5, 3), but they do not disclose that the first fluid end body (8) is aligned with the second fluid end body (5, 3).
However, Figure 1 of Forrest depicts a first fluid end body (30) and a second fluid end body (20) that are aligned with each other around the perimeter as depicted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the depth and height of the first fluid end body of Moe / Baxter so that they are aligned around the perimeter as taught by Forrest for the purpose of reducing uneven external surfaces and the number of sharp edges.


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Morreale (PG Pub US 20170211565 A1) and in view of Stachowiak (US Patent 4,878,815 A) and further in view of Graham (PG Pub US 20190128104 A1).

In Re Claims 21 and 22, Moe and Morreale disclose all the limitations of Claim 1,  but they are silent with regards to the material of the first and second fluid end bodies.
However, Stachowiak discloses that the second fluid end body (13) is made of mild steel that has lower fatigue strength than conventional fluid end bodies (Column 4, Lines 28 – 36).
Further, paragraph [0020] of Graham discloses a first fluid end body (108) that is made of a material having increased strength such as high carbon steel (which is stronger than mild steel, mild steel has lower carbon content).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the first fluid end body of Moe /  Morreale from high carbon steel as taught by Graham and to make the second fluid end body of Moe / Morreale from mild steel as taught by Stachowiak because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA I960)).


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Morreale (PG Pub US 20170211565 A1) and in view of Forrest (US Patent 9,371,919 B2) and further in view of Stachowiak (US Patent 4,878,815 A) and Graham (PG Pub US 20190128104 A1).
In Re Claim 42, Moe, Morreale and Forest disclose all the limitations of Claim 41, but they are silent with regards to the material of the first and second fluid end bodies.
However, Stachowiak discloses that the second fluid end body (13) is made of mild steel that has lower fatigue strength than conventional fluid end bodies (Column 4, Lines 28 – 36).
Further, paragraph [0020] of Graham discloses a first fluid end body (108) that is made of a material having increased strength such as high carbon steel (which is stronger than mild steel, mild steel has lower carbon content).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the first fluid end body of Moe /  Morreale / Forest from high carbon steel as taught by Graham and to make the second fluid end body of Moe / Morreale /Forest from mild steel as taught by Stachowiak because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA I960)).


Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Moe (US Patent 7,296,591 B2) in view of Morreale (PG Pub US 20170211565 A1) and further in view of Valavaara (US Patent 5,059,101 A).
In Re Claim 64, Moe discloses an apparatus (Figure 1) comprising: 
a first fluid end body (8), comprising: an external surface having a front side (the right of Figure 3) and an opposed back side (the left of Figure 3) and opposed top (where 65 is) and bottom (adjacent to where label 10 points in Figure 3) ends; and at least one bore pair (14 is one bore and 11/15 is another bore in Figure 3), each bore pair comprising: a first bore (from 11 to 15 in Figure 3) extending through the first fluid end body (8) and terminating at openings (11, 15) formed in the top and bottom ends (Column 3, Lines 46 – 63; Figure 3);
the first bore (11/15) configured to receive an intake valve (18) and a discharge valve (19); and a second bore (14) extending through the first fluid end body (8), intersecting the first bore (11/15), and terminating at opening (into which 3 fits as shown in Figure 1) formed in the back side; the second bore (14) configured to receive at least a portion of a plunger (4) (Column 3, Lines 58 – 63; Figure 1); and
a second flangeless fluid end body (5, 3; note that the assembly plate 5 in Figure 1 is not a flange), formed as a different piece from the first fluid end body (8), and comprising: an external surface having a front side (adjacent to 8) and an opposed back side (where the head of bolt 7 sits), and at least one plunger bore (interior space of cylinder 3) extending through the second fluid end body (5, 3), the at least one plunger bore (interior space of cylinder 3) alignable with the second bore (14) formed in the first fluid end body (8) (Column 3, Lines 58 – 63; Figure 1).
Moe does not disclose that the second bore terminates at an opening formed in the front side.
However, Morreale discloses that second bore (429) terminates at an opening (431) formed in the front side (Figures 6G and 6J).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the second bore of the bore pair of Moe such that it terminates at an opening formed in the front side as taught by Morreale for the purpose of providing access to the interior (paragraph [0043] of Morreale refers to 429 as an access bore).
Moe and Morreale do not disclose a plurality of passages in the first and second fluid end body for stay rods.

    PNG
    media_image5.png
    750
    1088
    media_image5.png
    Greyscale

Annotated Figure 7 of Valavaara

    PNG
    media_image6.png
    886
    953
    media_image6.png
    Greyscale

Annotated Figure 7 of Valavaara
However, with reference to the Figure 7 embodiment, Valavaara discloses a first fluid end body (104, 102) and a second fluid end body (122) having front sides and back sides (as depicted in the annotated figure above); the first fluid end body (104, 102) having a plurality of first passages (130) extending through the first fluid end body (104, 102), the second fluid end body (122) having a plurality of second passages (128), each second passage (128) opening on the front and back sides (see annotated figure above) of the second fluid end body (122) and aligned with a first corresponding passage (130) formed in the first fluid end body (104, 102); in which each pair of aligned first and second passages (128, 130) are configured to receive one of a plurality of stay rods (126); in which the plurality of stay rods (126) are configured to hold the first fluid end body (104, 102) against the second fluid end body (122), and to releasably attach the first (104, 102) and second (122) fluid end bodies to a power end (100 at 138) such that the back side (see annotated figure above) of the second fluid end body (122) is spaced a distance (corresponding to the length of 134 see annotated figure above) from a front surface (see annotated figure above) of the power end (100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the plurality of passages in the second fluid end body of Moe / Morreale so that they open into the back side of the second fluid end body as well (in addition to opening on the front side) as taught by Valavaara so that the stay rods secure the first and second fluid bodies to the power end as well (in addition to securing the first and second fluid end bodies to each other).


Response to Arguments

Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746